DETAILED CORRESPONDENCE
Claims 1-2, 6-13, and 15-17, and 19-25 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2020 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  “…the rate of change valve…” should read as “…the rate of change value…”.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 6-13, and 15-17, and 19-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 6-8, 17, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2007/0175633 A1 (i.e. Kosmala et al.) in view of US Publication 2010/0206039 A1 (i.e. Kates) with the teachings of US Publication 2007/0289740 A1 (i.e. Thigpen), and US Pub 2010/0247335 A1 (i.e. Atherton).

In regards to claim 1, Kosmala discloses: A method for providing an alarm in a well based on event detection (at least abstract introduces alarms may also be triggered when sensor data or data trends fall outside predetermined ranges; see at least paragraph [0002] introduces the present invention generally relates to well systems, and in particular to the management and optimization of well systems that use pumps, such as electric submersible pump (ESP) systems or pumping systems located at the earth's surface, for pumping hydrocarbon-based fluids), the method comprising:
receiving, via control and monitoring equipment, well system data (at least abstract introduces data from the sensors is output in real-time to a remote location via a network; at least paragraphs [0025-0037] introduces control system 28 in cooperation with data storage system 30 also can be used to instigate alarms/alerts when real-time data or data trends indicate changes causing concern with respect to operation of wellsite 22, e.g. movement of parameter values into a sub-optimal range or beyond a predetermined threshold value);
(at least 28), a predetermined combination of sensor data from a plurality of sensor devices (at least paragraphs [0025-0036] introduces control system 28 in cooperation with data storage system 30 also can be used to instigate alarms/alerts when real-time data or data trends indicate changes causing concern with respect to operation of wellsite 22, e.g. movement of parameter values into a sub-optimal range or beyond a predetermined threshold value; within each well bore 74, a pumping system 24, comprising an electric submersible pumping system 78, is deployed; instrumentation, such as a plurality of sensor devices 80, is deployed along each electric submersible pumping system 78 and may be internal to the pumping system, external to the pumping system, and/or disposed at separate locations within the wellbore 74) of a downhole sensor monitoring operation of an electric submersible pumping system (see at least paragraphs [0025, 0031, 0039-0043] introduces sensor devices 80 within the downhole ESP system 78; surveillance and control system 20 comprises a web-based application that allows individuals to monitor and control equipment);
processing, via control and monitoring equipment, the well system data and the sensor data (at least paragraph [0031] introduces control system 28 is designed to automate processing of much of the data flow within surveillance and control system 20; sensor data of at least elements 80); and 
monitoring (see at least paragraphs [0025, 0031, 0039-0043] introduces sensor devices 80 within the downhole ESP system 78; surveillance and control system 20 comprises a web-based application that allows individuals to monitor and control equipment) a change of the sensor data to detect value crossing the adjusted alarm threshold (at least abstract introduces data from the sensors is output in real-time to a remote location via a network; at least paragraphs [0025-0037] introduces control system 28 in cooperation with data storage system 30 also can be used to instigate alarms/alerts when real-time data or data trends indicate changes causing concern with respect to operation of wellsite 22, e.g. movement of parameter values into a sub-optimal range or beyond a predetermined threshold value);
in response to detecting the value of the parameter crossing the adjusted alarm threshold, adjusting, via the control and monitoring equipment (at least paragraphs [0025-0036, 0044] introduces when a potential problem or operational concern (yellow alarm) arises, the system identifies the symptom, the probable cause or causes, and suggests a corrective action or actions; the operator can then enter appropriate commands via control system 28 which are sent over network 38 to specific pumping systems 24 to adjust controllable devices 82 for optimization of pumping system operation) operation of the electric submersible pumping system (at least abstract introduces alarms may also be triggered when sensor data or data trends fall outside predetermined ranges; at least paragraphs [0025-0044] introduces control system 28 in cooperation with data storage system 30 also can be used to instigate alarms/alerts when real-time data or data trends indicate changes causing concern with respect to operation of wellsite 22, e.g. movement of parameter values into a sub-optimal range or beyond a predetermined threshold value; when a potential problem or operational concern (yellow alarm) arises, the system identifies the symptom, the probable cause or causes, and suggests a corrective action or actions; the operator can then enter appropriate commands via control system 28 which are sent over network 38 to specific pumping systems 24 to adjust controllable devices 82 for optimization of pumping system operation); and
providing an alarm in response to detecting the change value of the parameter (at least abstract introduces alarms may also be triggered when sensor data or data trends fall outside predetermined ranges; at least paragraphs [0025-0044] introduces control system 28 in cooperation with data storage system 30 also can be used to instigate alarms/alerts when real-time data or data trends indicate changes causing concern with respect to operation of wellsite 22, e.g. movement of parameter values into a sub-optimal range or beyond a predetermined threshold value; when a potential problem or operational concern (yellow alarm) arises, the system identifies the symptom, the probable cause or causes, and suggests a corrective action or actions; the operator can then enter appropriate commands via control system 28 which are sent over network 38 to specific pumping systems 24 to adjust controllable devices 82 for optimization of pumping system operation). 
However, Kosmala appears to be silent in regards to: 
dynamically adjusting, via an alarm management module, an alarm threshold for a parameter monitored using at least one of the sensor devices;
monitoring a rate of change of the sensor data to detect a rate of change value;
the rate of change value of the parameter, automatically adjusting, operation of the electric submersible pumping system; and
detecting the rate of change value of the parameter.
Nonetheless, Kates discloses: dynamically adjusting, via an alarm management module, an alarm threshold for a parameter monitored using at least one of the sensor devices (at least paragraphs [0008-0010] introduces when the sensor reading rises above the threshold level, the sensor indicates an alarm condition. In one embodiment, the sensor indicates an alarm condition when the sensor reading rises above the threshold value for a specified period of time; in one embodiment, while in the low-power mode, the sensor unit takes regular sensor readings, adjusts the threshold level, and evaluates the readings to determine if an anomalous condition exists”; figure 1, introduces the sensor system to be linked to a processor unit and computer to allow for adjusting to be done; Examiner notes that monitoring a parameter is inherent in light of the sensor device sensing data).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Kosmala to include the teachings of Kates, by modifying the alarm to trigger upon a sensing data taught by Kosmala to include dynamically adjusting an alarm threshold according to changes in the sensor data taught by Kates to determine if an anomalous condition exists (see at least para. [0010]). Dynamically adjusting causes itself to calibrate and ignore/dismiss any anomalous conditions as taught by Kates.  

Nonethless, Thigpen discloses: monitoring a rate of change of the sensor data to detect a rate of change value; detecting the rate of change value of the parameter; and detecting the rate of change value of the parameter (at least paragraphs [0046-0050] introduces the central controller 150 also may continually monitor pressure corresponding to each production zone and the rate of change of pressure over time and predict therefrom using the WPA 260 the occurrence of a cross flow condition; the central controller 150 also using the WPA and one or more programs and algorithms estimate the water produced from a zone, the location of an associated water front and predict the extent and timing of the occurrence of a water breakthrough; the central controller 150 using the WPA 260 then determines a set of actions that may include the injection rate for additives to be injected at each injection point in the well and the new setting for one or more devices downhole, which actions when implemented will increase the life of one or more equipment and/or enhance or maximize the production from the well).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Kosmala in view of Kates to include the teachings of Thigpen, by modifying the monitoring and detecting parameter(s) crossing the adjusted alarm threshold taught by Kosmala in view of Kates to include for monitoring a rate of (at least paragraph [0048]).
Furthermore, Kosmala in view of Kates and Thigpen is explicitly silent in regards to automatically adjusting, operation of the electric submersible pumping system.
Nonetheless, Atherton discloses: automatically adjusting, operation of the electric submersible pumping system (at least paragraph [0117] introduces an automatic control system may adjust the rotational speed of the Electrical Submersible Pump).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Kosmala in view of Kates and Thigpen to include Atherton, by modifying the adjusting operation of the electric submersible pumping system in response to crossing of the alarm threshold taught by Kosmala in view of Kates and Thigpen to include the electric submersible pumping system to automatically adjust taught by Atherton as this approach advantageously enables the operating life of the electrical submersible pump to be extended (see at least para. [0117]). Alternatively, a substitution of the operator taught by Kosmala could be made with replacement an automatically adjusting ESP system to speed up the process and provide higher efficiency functionality (see MPEP 2143, section I, subsection (B)).

In regards to claim 2, Kosmala discloses: setting, via the alarm management module, a plurality of alarm threshold levels (see at least paragraph [0043] introduces the functionality of surveillance and control system 20 also enables an operator to set and monitor specific alarm parameters for one or more wells and wellsites 22, as illustrated in FIG. 10).

In regards to claim 6, Kosmala further discloses: wherein the alarm threshold includes an upper threshold and a lower threshold; and the alarm is output in response to via discontinuity in sensor data occurring between the upper alarm threshold and the lower alarm threshold (at least abstract introduces alarms may also be triggered when sensor data or data trends fall outside predetermined ranges; at least paragraphs [0025-0044] introduces control system 28 in cooperation with data storage system 30 also can be used to instigate alarms/alerts when real-time data or data trends indicate changes causing concern with respect to operation of wellsite 22, e.g. movement of parameter values into a sub-optimal range or beyond a predetermined threshold value; when a potential problem or operational concern (yellow alarm) arises, the system identifies the symptom, the probable cause or causes, and suggests a corrective action or actions; the operator can then enter appropriate commands via control system 28 which are sent over network 38 to specific pumping systems 24 to adjust controllable devices 82 for optimization of pumping system operation). Kates further discloses: wherein the alarm threshold includes an upper threshold and a lower threshold; and the alarm is (see at least para. [0008] and [0050], introduces when the sensor reading rises above the threshold level, the sensor indicates an alarm condition; in one embodiment, the sensor indicates an alarm condition when the sensor reading rises above the threshold value for a specified period of time; evaluating the sensor data by comparing the data value to a threshold value to further evaluate to see if the data is anomalous which includes outside threshold level ranges).

In regards to claim 7, Kosmala further discloses: wherein receiving the predetermined combination of sensor data comprises receiving pressure data (at least paragraph [0035] introduces pressure and/or temperature sensors to be an example of a sensor device 80).

In regards to claim 8, Kosmala further discloses: wherein receiving the predetermined combination of sensor data comprises receiving temperature data (at least paragraph [0035] introduces pressure and/or temperature sensors to be an example of a sensor device 80).

In regards to claim 17, Kosmala discloses: A system for providing alarm during a well operation (at least abstract introduces alarms may also be triggered when sensor data or data trends fall outside predetermined ranges), comprising:
an electric submersible pumping system (at least 24) positioned in a well (at least 74) for pumping a fluid; and 
(at least paragraphs [0025, 0031, 0035, 0039-0043] introduces sensor devices 80 within the downhole ESP system 78; surveillance and control system 20 comprises a web-based application that allows individuals to monitor and control equipment; sensors 78 which can be temperature sensors, pressure sensors, etc.); and
an alarm management module (at least abstract introduces alarms may also be triggered when sensor data or data trends fall outside predetermined ranges; at least paragraphs [0025-0044] introduces control system 28 in cooperation with data storage system 30 also can be used to instigate alarms/alerts when real-time data or data trends indicate changes causing concern with respect to operation of wellsite 22, e.g. movement of parameter values into a sub-optimal range or beyond a predetermined threshold value; when a potential problem or operational concern (yellow alarm) arises, the system identifies the symptom, the probable cause or causes, and suggests a corrective action or actions); the alarm management module:
receive data (at least abstract introduces data from the sensors is output in real-time to a remote location via a network; at least paragraphs [0025-0037] introduces control system 28 in cooperation with data storage system 30 also can be used to instigate alarms/alerts when real-time data or data trends indicate changes causing concern with respect to operation of wellsite 22, e.g. movement of parameter values into a sub-optimal range or beyond a predetermined threshold value) related to a current condition of at least one of the well and the (as shown in at least figures 1-5 and disclosed in paragraphs [0025-0044]); 
process the data (at least paragraph [0002] introduces the management and optimization of well systems that use ESP pumps; see at least para. [0027], introduces control center 26 may comprise one or more processor-based control systems 28, such as computer-based workstations where wellsite operators or managers can observe data obtained from wellsite 22 and pumping systems 24) and adjust an alarm threshold based on the data of at least one of a well and the electric submersible pumping system (at least abstract introduces alarms may also be triggered when sensor data or data trends fall outside predetermined ranges; at least paragraphs [0025-0044] introduces control system 28 in cooperation with data storage system 30 also can be used to instigate alarms/alerts when real-time data or data trends indicate changes causing concern with respect to operation of wellsite 22, e.g. movement of parameter values into a sub-optimal range or beyond a predetermined threshold value; when a potential problem or operational concern (yellow alarm) arises, the system identifies the symptom, the probable cause or causes, and suggests a corrective action or actions; the operator can then enter appropriate commands via control system 28 which are sent over network 38 to specific pumping systems 24 to adjust controllable devices 82 for optimization of pumping system operation); and 
output an alarm signal in response to:
a value of a parameter sensed by at least one of the one or more sensors crosses the alarm threshold (at least abstract introduces alarms may also be triggered when sensor data or data trends fall outside predetermined ranges; at least paragraphs [0025-0044] introduces control system 28 in cooperation with data storage system 30 also can be used to instigate alarms/alerts when real-time data or data trends indicate changes causing concern with respect to operation of wellsite 22, e.g. movement of parameter values into a sub-optimal range or beyond a predetermined threshold value; when a potential problem or operational concern (yellow alarm) arises, the system identifies the symptom, the probable cause or causes, and suggests a corrective action or actions; the operator can then enter appropriate commands via control system 28 which are sent over network 38 to specific pumping systems 24 to adjust controllable devices 82 for optimization of pumping system operation); and
a value of change of the parameter sensed by at least one of the one or more sensors crosses the alarm threshold (at least abstract introduces alarms may also be triggered when sensor data or data trends fall outside predetermined ranges; at least paragraphs [0025-0044] introduces control system 28 in cooperation with data storage system 30 also can be used to instigate alarms/alerts when real-time data or data trends indicate changes causing concern with respect to operation of wellsite 22, e.g. movement of parameter values into a sub-optimal range or beyond a predetermined threshold value; when a potential problem or operational concern (yellow alarm) arises, the system identifies the symptom, the probable cause or causes, and suggests a corrective action or actions; the operator can then enter appropriate commands via control system 28 which are sent over network 38 to specific pumping systems 24 to adjust controllable devices 82 for optimization of pumping system operation);
wherein the alarm signal is used to adjust operation of the electric submersible pumping system (at least abstract introduces alarms may also be triggered when sensor data or data trends fall outside predetermined ranges; at least paragraphs [0025-0044], introduces remote real-time optimization of the wellbore pumping systems at a wellsite; control system 28 in cooperation with data storage system 30 also can be used to instigate alarms/alerts when real-time data or data trends indicate changes causing concern with respect to operation of wellsite 22, e.g. movement of parameter values into a sub-optimal range or beyond a predetermined threshold value; when a potential problem or operational concern (yellow alarm) arises, the system identifies the symptom, the probable cause or causes, and suggests a corrective action or actions; the operator can then enter appropriate commands via control system 28 which are sent over network 38 to specific pumping systems 24 to adjust controllable devices 82 for optimization of pumping system operation).
However, Kosmala appears to be silent in regards to: automatically adjust, an alarm threshold and alarm rate of change (ROC) threshold based on a comparison of the data related to the current condition against data from a prior operation of at least one of a well and the electric submersible pumping system; 
a value of the rate of change of the parameter sensed by at least one of the one or more sensors;
automatically adjust, operation of the electric submersible pumping system.
a comparison of the data related to the current condition against data from a prior operation of at least one of a well and the electric submersible pumping system (at least paragraphs [0008-0010], introduces when the sensor reading rises above the threshold level, the sensor indicates an alarm condition; in one embodiment, the sensor indicates an alarm condition when the sensor reading rises above the threshold value for a specified period of time; in one embodiment, while in the low-power mode, the sensor unit takes regular sensor readings, adjusts the threshold level, and evaluates the readings to determine if an anomalous condition exists”; figure 1, introduces the sensor system to be linked to a processor unit and computer to allow for adjusting to be done; at least paragraphs [0050, 0073-0083] introduces comparing data value to work with the controller for operational purposes).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Kosmala to include the teachings of Kates, by modifying the alarm threshold based off the data from at least one sensor taught by Kosmala to include comparing the data for operational adjustment purposes taught by Kates to allow for monitoring potentially dangerous or costly conditions such as, for example, smoke, temperature, water, gas and the like (see at least para. [0003]). 
Furthermore, Kosmala in view of Kates appear to be silent in regards to: rate of change (ROC); a value of the rate of change of the parameter sensed by at least one of the one or more sensors crosses the alarm ROC threshold.
rate of change (ROC); a value of the rate of change of the parameter sensed by at least one of the one or more sensors (at least paragraphs [0046-0050] introduces the central controller 150 also may continually monitor pressure corresponding to each production zone and the rate of change of pressure over time and predict therefrom using the WPA 260 the occurrence of a cross flow condition; the central controller 150 also using the WPA and one or more programs and algorithms estimate the water produced from a zone, the location of an associated water front and predict the extent and timing of the occurrence of a water breakthrough; the central controller 150 using the WPA 260 then determines a set of actions that may include the injection rate for additives to be injected at each injection point in the well and the new setting for one or more devices downhole, which actions when implemented will increase the life of one or more equipment and/or enhance or maximize the production from the well).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Kosmala in view of Kates to include the teachings of Thigpen, by modifying the monitoring and detecting parameter(s) crossing the adjusted alarm threshold taught by Kosmala in view of Kates to include for monitoring a rate of change of the sensor data to detect a rate of change value taught by Thigpen to allow for having optimal operating conditions for at hydrocarbon recovery purposes. Furthermore, doing so can avoid creating unfavorable downhole conditions which may cause damage to one or more devices in the wellbore, such as the ESP 30 and also (at least paragraph [0048]).
Furthermore, Kosmala in view of Kates and Thigpen is explicitly silent in regards to: automatically adjust, operation of the electric submersible pumping system.
Nonetheless, Atherton discloses: automatically adjust, operation of the electric submersible pumping system (see at least para. [0117], introduces an automatic control system may adjust the rotational speed of the Electrical Submersible Pump; the variable speed driven).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Kosmala in view of Kates and Thigpen to include Atherton, by modifying the adjusting operation of the electric submersible pumping system in response to crossing of the alarm threshold taught by Kosmala in view of Kates and Thigpen to include the electric submersible pumping system to automatically adjust taught by Atherton as this approach advantageously enables the operating life of the electrical submersible pump to be extended (at least paragraph [0117]). 

In regards to claim 19, Kosmala further discloses: wherein the alarm signal is displayed to an operator (at least paragraph [0043] introduces control system 28 and CPU 46 also can be programmed to output an alarm signal to one or more remote handheld devices 32, e.g. cellular telephone 34 or personal digital assistant 36).

In regards to claim 20, Kosmala further discloses: wherein the alarm threshold is based on a data discontinuity occurring between a pair of alarm threshold (at least abstract introduces alarms may also be triggered when sensor data or data trends fall outside predetermined ranges; at least paragraphs [0025-0044] introduces control system 28 in cooperation with data storage system 30 also can be used to instigate alarms/alerts when real-time data or data trends indicate changes causing concern with respect to operation of wellsite 22, e.g. movement of parameter values into a sub-optimal range or beyond a predetermined threshold value; when a potential problem or operational concern (yellow alarm) arises, the system identifies the symptom, the probable cause or causes, and suggests a corrective action or actions; the operator can then enter appropriate commands via control system 28 which are sent over network 38 to specific pumping systems 24 to adjust controllable devices 82 for optimization of pumping system operation). Kates further discloses: wherein the alarm threshold is based on a data discontinuity occurring between a pair of alarm thresholds (see at least para. [0008] and [0050], introduces when the sensor reading rises above the threshold level, the sensor indicates an alarm condition; in one embodiment, the sensor indicates an alarm condition when the sensor reading rises above the threshold value for a specified period of time; evaluating the sensor data by comparing the data value to a threshold value to further evaluate to see if the data is anomalous which includes outside threshold level ranges; furthermore, at least paragraph [0086], introduces in one embodiment, separate thresholds are computed for the sensor reading and for the rate of rise).

In regards to claim 21, Kates further discloses: dynamically adjusting the alarm threshold (see at least para. [0010], “In one embodiment, while in the low-power mode, the sensor unit takes regular sensor readings, adjusts the threshold level, and evaluates the readings to determine if an anomalous condition exists”; fig. 1, introduces the sensor system to be linked to a processor unit and computer to allow for adjusting to be done). Atherton further discloses: automatically adjusting operation of the electric submersible pumping system, without operator intervention, during operation of the electric submersible pumping system (see at least para. [0117], introduces an automatic control system may adjust the rotational speed of the Electrical Submersible Pump).

In regards to claim 22, Kosmala further discloses: performing closed-loop control to continually monitor (see at least para. [0031], “Control system 28 is designed to automate processing of much of the data flow within surveillance and control system 20”). Atherton further discloses: adjust operation of the electric submersible pumping system (see at least para. [0117], introduces an automatic control system may adjust the rotational speed of the Electrical Submersible Pump).

In regards to claim 23, Kosmala further discloses: control and monitoring equipment configured to use closed-loop control to continually monitor (see at least para. [0031], “Control system 28 is designed to automate processing of much of the data flow within surveillance and control system 20”). Atherton further (see at least para. [0117], introduces an automatic control system may adjust the rotational speed of the Electrical Submersible Pump).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2007/0175633 A1 (i.e. Kosmala et al.) in view of US Publication 2010/0206039 A1 (i.e. Kates) with the teachings of US Publication 2007/0289740 A1 (i.e. Thigpen), US Pub 2010/0247335 A1 (i.e. Atherton), and US Publication 2013/0025940 A1 (i.e. Grimmer).

In regards to claim 9, Kosmala in view of Kates, Thigpen, and Atherton discloses claim 1 above. Kosmala discloses: using a system to continually monitor and adjust operation of the electric submersible pumping system (at least paragraph [0044] introduces the operator can then enter appropriate commands via control system 28 which are sent over network 38 to specific pumping systems 24 to adjust controllable devices 82 for optimization of pumping system operation; at least paragraph [0025] introduces remote real-time optimization of the wellbore pumping systems at a wellsite).
However, Kosmala in view of Kates, Thigpen, and Atherton appear to be silent in regards to using closed-loop control to continually monitor operation of the electric submersible pumping system.
	Nonetheless, Grimmer discloses: using closed-loop control to continually monitor operation of the electric submersible pumping system (see at least para. [0022], introduces the a controller 72 in a closed loop fashion to receive data from the downhole sensors 50 to further control the pump 30 where the signals adjust one or more of these devices as needed to obtain the desired pressure profile and are sent to surface via the communication link 40 for verification).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Kosmala in view of Kates, Thigpen, and Atherton to include Grimmer, by modifying the system which monitors and adjusts the operation of the electric submersible pumping system taught by Kosmala in view of Kates, Thigpen, and Atherton to include a closed loop operation taught by Grimmer to generate advice parameters or signals that may be used to control the flow restriction devices, the flow bypass devices, and/or the fluid circulation pump (abstract).

Claims 10-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2007/0175633 A1 (i.e. Kosmala et al.) in view of US Publication 2007/0289740 A1 (i.e. Thigpen) with the teachings of US Pub 2010/0247335 A1 (i.e. Atherton).

In regards to claim 10, Kosmala discloses: A method for providing an alarm in a well based on event detection (at least abstract introduces alarms may also be triggered when sensor data or data trends fall outside predetermined ranges; see at least paragraph [0002] introduces the present invention generally relates to well systems, and in particular to the management and optimization of well systems that use pumps, such as electric submersible pump (ESP) systems or pumping systems located at the earth's surface, for pumping hydrocarbon-based fluids), the method comprising:
	receiving, via control and monitoring equipment, well system data (at least abstract introduces data from the sensors is output in real-time to a remote location via a network; at least paragraphs [0025-0037] introduces control system 28 in cooperation with data storage system 30 also can be used to instigate alarms/alerts when real-time data or data trends indicate changes causing concern with respect to operation of wellsite 22, e.g. movement of parameter values into a sub-optimal range or beyond a predetermined threshold value); 
receiving, via control and monitoring equipment, at least one well condition (at least abstract introduces a system and method is provided for facilitating remote real-time surveillance, management, optimization, and control of pumping systems at a wellsite);
establishing, via an alarm management module, an alarm set point and an alarm change set point and an alarm set point (at least abstract introduces alarms may also be triggered when sensor data or data trends fall outside predetermined ranges; at least paragraphs [0025-0044] introduces control system 28 in cooperation with data storage system 30 also can be used to instigate alarms/alerts when real-time data or data trends indicate changes causing concern with respect to operation of wellsite 22, e.g. movement of parameter values into a sub-optimal range or beyond a predetermined threshold value; when a potential problem or operational concern (yellow alarm) arises, the system identifies the symptom, the probable cause or causes, and suggests a corrective action or actions) based at least on the well system data and the sensor data (at least paragraph [0031] introduces control system 28 is designed to automate processing of much of the data flow within surveillance and control system 20; sensor data of at least elements 80; at least paragraph [0044] introduces the operator can then enter appropriate commands via control system 28 which are sent over network 38 to specific pumping systems 24 to adjust controllable devices 82 for optimization of pumping system operation; see at least paragraph [0025], introduces remote real-time optimization of the wellbore pumping systems at a wellsite); and
receiving an indication that the alarm set point has been exceeded; receiving an indication that the set point has been exceeded (see at least paragraphs [0025, 0031, 0039-0043]; sensor devices 80 within the downhole ESP system 78; surveillance and control system 20 comprises a web-based application that allows individuals to monitor and control equipment; abstract, introduces alarms may also be triggered when sensor data or data trends fall outside predetermined ranges);
outputting, via the control and monitoring equipment (at least paragraphs [0025-0036, 0044] introduces when a potential problem or operational concern (yellow alarm) arises, the system identifies the symptom, the probable cause or causes, and suggests a corrective action or actions; the operator can then enter appropriate commands via control system 28 which are sent over network 38 to specific pumping systems 24 to adjust controllable devices 82 for optimization of pumping system operation), an alarm signal indicating an event has occured (at least abstract introduces alarms may also be triggered when sensor data or data trends fall outside predetermined ranges; at least paragraphs [0025-0044] introduces control system 28 in cooperation with data storage system 30 also can be used to instigate alarms/alerts when real-time data or data trends indicate changes causing concern with respect to operation of wellsite 22, e.g. movement of parameter values into a sub-optimal range or beyond a predetermined threshold value; when a potential problem or operational concern (yellow alarm) arises, the system identifies the symptom, the probable cause or causes, and suggests a corrective action or actions);
in response to outputting the alarm signal, providing instructions to the control and monitoring equipment to enter a safe operation mode to facilitate mitigation of the event (at least paragraphs [0025-0036, 0044] introduces when a potential problem or operational concern (yellow alarm) arises, the system identifies the symptom, the probable cause or causes, and suggests a corrective action or actions; the operator can then enter appropriate commands via control system 28 which are sent over network 38 to specific pumping systems 24 to adjust controllable devices 82 for optimization of pumping system operation);
adjusting operation of an electric submersible pumping based on the alarm signal (at least abstract introduces alarms may also be triggered when sensor data or data trends fall outside predetermined ranges; at least paragraphs [0025-0044] introduces control system 28 in cooperation with data storage system 30 also can be used to instigate alarms/alerts when real-time data or data trends indicate changes causing concern with respect to operation of wellsite 22, e.g. movement of parameter values into a sub-optimal range or beyond a predetermined threshold value; when a potential problem or operational concern (yellow alarm) arises, the system identifies the symptom, the probable cause or causes, and suggests a corrective action or actions; the operator can then enter appropriate commands via control system 28 which are sent over network 38 to specific pumping systems 24 to adjust controllable devices 82 for optimization of pumping system operation).
However, Kosmala appears to be silent in regards to: rate of change (ROC) set point based at least in part on the well system and the sensor data;
the ROC set point;
automatically adjusting, operation of the electric submersible pumping system.
Nonethless, Thigpen discloses: rate of change (ROC) set point based at least in part on the well system and the sensor data; the ROC set point (at least paragraphs [0046-0050] introduces the central controller 150 also may continually monitor pressure corresponding to each production zone and the rate of change of pressure over time and predict therefrom using the WPA 260 the occurrence of a cross flow condition; the central controller 150 also using the WPA and one or more programs and algorithms estimate the water produced from a zone, the location of an associated water front and predict the extent and timing of the occurrence of a water breakthrough; the central controller 150 using the WPA 260 then determines a set of actions that may include the injection rate for additives to be injected at each injection point in the well and the new setting for one or more devices downhole, which actions when implemented will increase the life of one or more equipment and/or enhance or maximize the production from the well).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Kosmala to include the teachings of Thigpen, by modifying the monitoring and detecting parameter(s) crossing the adjusted alarm threshold taught by Kosmala to include for monitoring a rate of change of the sensor data to detect a rate of change value taught by Thigpen to allow for having optimal operating conditions for at hydrocarbon recovery purposes. Furthermore, doing so can avoid creating unfavorable downhole conditions which may cause damage to one or more devices in the wellbore, such as the ESP 30 and also may cause damage to a formation or the wellbore in general (at least paragraph [0048]).
Furthermore, Kosmala in view of Thigpen appear to be silent in regards to: automatically adjusting, operation of the electric submersible pumping system.
Nonetheless, Atherton discloses: automatically adjusting, operation of the electric submersible pumping system (see at least para. [0117], introduces an automatic control system may adjust the rotational speed of the Electrical Submersible Pump).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Kosmala in view of Thigpen to include Atherton, by modifying the adjusting operation of the electric submersible pumping system in response to crossing of the alarm threshold taught by Kosmala in view of Thigpen to (see at least para. [0117]). 

In regards to claim 11, Kosmala further discloses: wherein receiving sensor data comprises monitoring a well condition related to operation of an electric submersible pumping system (at least abstract introduces s system and method is provided for facilitating remote real-time surveillance, management, optimization, and control of pumping systems at a wellsite; at least paragraph [0002] introduces the present invention generally relates to well systems, and in particular to the management and optimization of well systems that use pumps, such as electric submersible pump (ESP) systems or pumping systems located at the earth's surface, for pumping hydrocarbon-based fluids).

In regards to claim 12, Kosmala further discloses: wherein receiving sensor data comprises monitoring a plurality of well conditions (at least paragraph [0035] introduces a plurality of sensor devices 80 deployed along each ESP 78 where the sensors 80 can include temperature sensors, pressure sensors, etc.).

In regards to claim 13, Kosmala further discloses: wherein outputting the alarm signal comprises outputting an alarm to an operator (at least abstract introduces alarms may also be triggered when sensor data or data trends fall outside predetermined ranges; see at least para. [0034], introduces the output alarm to be provided to be operator when well-related parameters fall outside a desired range).

In regards to claim 15, Kosmala further discloses: wherein adjusting comprises slowing a motor speed of a motor in the electric submersible pumping system (at least paragraph [0044] introduces the operator can then enter appropriate commands via control system 28 which are sent over network 38 to specific pumping systems 24 to adjust controllable devices 82 for optimization of pumping system operation”; see at least para. [0025], introduces remote real-time optimization of the wellbore pumping systems at a wellsite). Atherton further discloses: wherein automatically adjusting operation of the electric submersible pump comprises reducing a motor speed of a motor in the electric submersible pumping system (see at least para. [0117], introduces an automatic control system may adjust the rotational speed of the Electrical Submersible Pump).

In regards to claim 16, Kosmala further discloses: wherein establishing an alaram set point comprises establishing a rate of change of at least one of pressure and temperature monitored downhole (see at least para. [0035], introduces pressure and temperature sensors used as sensor devices 80 to measure the parameters in real-time which includes the rate of change). Thigpen further discloses: ROC set point (at least paragraphs [0046-0050] introduces the central controller 150 also may continually monitor pressure corresponding to each production zone and the rate of change of pressure over time and predict therefrom using the WPA 260 the occurrence of a cross flow condition; the central controller 150 also using the WPA and one or more programs and algorithms estimate the water produced from a zone, the location of an associated water front and predict the extent and timing of the occurrence of a water breakthrough; the central controller 150 using the WPA 260 then determines a set of actions that may include the injection rate for additives to be injected at each injection point in the well and the new setting for one or more devices downhole, which actions when implemented will increase the life of one or more equipment and/or enhance or maximize the production from the well).

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2007/0175633 A1 (i.e. Kosmala et al.) in view of US Publication 2010/0206039 A1 (i.e. Kates) with the teachings of US Publication 2007/0289740 A1 (i.e. Thigpen), US Pub 2010/0247335 A1 (i.e. Atherton), and US Patent 7,114,557 B2 (i.e. Cudmore et al.).

In regards to claim 24, Kates discloses: wherein dynamically adjusting an alarm threshold for the parameter comprises: dynamically adjusting the predicted value of the parameter based on the deviation to generate the alarm threshold (at least paragraphs [0008-0010] introduces when the sensor reading rises above the threshold level, the sensor indicates an alarm condition. In one embodiment, the sensor indicates an alarm condition when the sensor reading rises above the threshold value for a specified period of time; in one embodiment, while in the low-power mode, the sensor unit takes regular sensor readings, adjusts the threshold level, and evaluates the readings to determine if an anomalous condition exists”; figure 1, introduces the sensor system to be linked to a processor unit and computer to allow for adjusting to be done; Examiner notes that monitoring a parameter is inherent in light of the sensor device sensing data).
	However, Kosmala in view of Kates, Thigpen, and Atherton appear to be silent in regards to: generating a predictive model of operation of the electric submersible pump, the predictive model comprising a predicted value of the parameter at which the electric submersible pump with incur an event; 
	comparing the received sensor data with the predicted value of the parameter to determine a deviation from the predicted value.
	Nonetheless, Cudmore discloses: generating a predictive model of operation of the electric submersible pump, the predictive model comprising a predicted value of the parameter at which the electric submersible pump with incur an event; comparing the received sensor data with the predicted value of the parameter to determine a deviation from the predicted value (at least column 5- column 6, line 10 and claim 35 introduces optimizing production when an electric submersible pumping system is used as an artificial lift system to produce a fluid, the system having a pump powered by a submersible motor, sensors for measuring production related data, and a processing system for calculating pressure, volume, and temperature (PVT) data according to a desired model, comparing measured PVT data against calculated PVT data, and optimizing production based on discrepancies determined between the measured PVT data and the calculated PVT data, the method comprising: measuring production related data; comparing measured (PVT) PVT data against calculated PVT data calculated according to a desired model; and optimizing production based on discrepancies determined between the measured PVT data and the calculated PVT data).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Kosmala in view of Kates, Thigpen, and Atherton with the teachings of Cudmore to include for dynamically adjusting an alarm threshold for the parameter taught by Kosmala in view of Kates, Thigpen, and Atherton to include for generating a predictive model of operation of the electric submersible pump, the predictive model comprising a predicted value of the parameter at which the electric submersible pump with incur an event; comparing the received sensor data with the predicted value of the parameter to determine a deviation from the predicted value taught by Cudmore to allow for significantly improved operation and increased production (column 1, lines 12-22).

In regards to claim 25, Kosmala discloses: wherein the well system data includes historical data indicating operation of the electric pumping system (at least paragraph [0028] introduces either at remote control center 26 or at another remote location, surveillance and control system 20 comprises a data storage system 30 for retaining historical data).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676